IN THE SUPREME COURT, STATE OF WYOMING

                                       2017 WY 79

                                                                 April Term, A.D. 2017

                                                                      June 28, 2017


CHRISTOPHER P. PALMER,

Appellant
(Defendant),

v.                                                 S-17-0052

THE STATE OF WYOMING,

Appellee
(Plaintiff).



       ORDER AFFIRMING THE DISTRICT COURT’S “ORDER REVOKING
           PROBATION AND IMPOSING UNDERLYING SENTENCE”
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court.
Appellant filed this appeal to challenge the district court’s November 23, 2016, “Order
Revoking Probation and Imposing Underlying Sentence.” In that order, the district court
revoked Appellant’s standard probation and imposed a sentence of 30 to 48 months for
the offense of larceny by baillee. Wyo. Stat. Ann. § 6-3-402 (LexisNexis 2009) (This
statute has since been significantly amended).

[¶2] On April 6, 2017, this Court filed Appellant’s court-appointed appellate counsel’s
brief, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18
L.Ed.2d 493 (1967). This Court ordered that, on or before June 12, 2017, Appellant
would be permitted to file a pro se brief specifying the issues he would like the Court to
consider in this appeal. This Court further provided notice that, after the time for filing a
pro se brief expired, this Court would decide whether counsel should be allowed to
withdraw and, if appropriate, make a final decision on this appeal. Appellant did not file
a pro se brief or other pleading in the time allotted.
[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel should be allowed to withdraw
and that the district court’s November 23, 2016, “Order Revoking Probation and
Imposing Underlying Sentence” should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Christopher P. Palmer, is hereby permitted to withdraw as counsel of
record for Appellant; and it is further

[¶5] ORDERED that the district court’s November 23, 2016, “Order Revoking
Probation and Imposing Underlying Sentence” be, and the same hereby is, affirmed.

[¶6]   DATED this 28th day of June, 2017.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice